     Case 8:20-cv-01102-JLS-DFM Document 19 Filed 11/16/20 Page 1 of 2 Page ID #:77


 1

 2

 3

 4

 5

 6
                                                         JS-6
 7

 8

 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11

12     PERLA MAGENO, an individual,       Case No. 8:20-cv-01102-JLS-DFM
13
       Plaintiff,                             ORDER OF DISMISSAL WITH
14
                                              PREJUDICE
15     v.
16     SUNMERRY CALIFORNIA
17     INC., a California corporation;
       and DOES 1-10, inclusive
18

19     Defendant.
20

21

22

23

24

25

26

27

28
                                          1
     Case 8:20-cv-01102-JLS-DFM Document 19 Filed 11/16/20 Page 2 of 2 Page ID #:78


 1          After consideration of the Joint Stipulation for Dismissal of the entire action

 2    with Prejudice filed by Plaintiff Perla Mageno (“Plaintiff”) and Sunmerry California,
 3
      Inc. (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5    Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6    own costs and attorneys’ fees.
 7

 8    IT IS SO ORDERED.
 9
      DATED:       November 16, 2020
10

11

12

13

14
                                       HON. JOSEPHINE L. STATON
15                                     UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28
                                               2
